DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 11, 2022 was in compliance with the provisions of 37 CFR 1.97, except the crossed-out references in the section U.S. Patent Application Publications 2003043517, 2005281168, and 2017344098 because these numbers appear to contain a typographical error. Accordingly, the information disclosure statement is being considered by the examiner. 

As a courtesy, the examiner corrected the crossed-out references, and they have been cited on form PTO-892: Tsuji (US 2003/0043517 A1), Liu (US 2005/0281168 A1), and Abu Hilal (US 2017/0344098 A1).

Drawings
The drawings were received on March 04, 2021.  These drawings are acceptable.

Allowable Subject Matter
Claims 21 – 40 are allowed.
The following is an examiner’s statement of reasons for allowance:  the claimed combinations found within independent claims 21 and 31 are considered novel and unobvious in view of the prior art of record.  The closest prior art is considered to be Abu Hilal (US 2017/0344098 A1), Oporta (US 10,431,939 B2), and the related art is considered to be Bodnaruk (US 2019/0354163 A1) (filed on September 24, 2018, which is later than the priority and benefit claimed under 35 U.S.C. § 119(e) of U.S. Provisional Application No. 62/674,339 filed on May 21, 20180). 
Abu Hilal teaches a device (122 – Fig. 1) is connected through a USB Type-C connection (102 – Fig. 1) to a separate device using connections including a CC (configuration channel) pin (104 – Fig. 1) and a VCONN (connection power) pin (108 – Fig. 1), wherein the VCONN pin (108 – Fig. 1) configured to connect to a configuration channel (CC) terminal (128 – Fig. 1) of a Universal Serial Bus Type-C connector (122 – Fig. 1); an output terminal ([0031] lines 22-23).  Oporta teaches an overvoltage protection systems comprising a biasing circuit (500 – Fig. 5) is added to a pre-existing clamp required by the Universal Serial Bus (USB) Type-C specification at a configuration control (CC) pin, wherein the biasing circuit turns the pre-existing clamp into an adjustable clamp that dynamically adjusts to overvoltage conditions, and the biasing circuit may include a biasing field effect transistor (FET) and a pair of switches that selectively couple the pre-existing clamp and the biasing FET to fixed voltages such that the CC pin is maintained at an acceptable voltage; and a device includes a USB receptacle configured to receive a USB cable; wherein  the device also includes a first switch coupled to the second source and selectively coupling the second source to an internal voltage source (Vaa). The device also includes a second switch coupled to the communal node and selectively coupling the communal node to an external voltage source (VCONN).  Bodnaruk teaches a Universal Serial Bus (USB) Type-C connector (540A – Fig. 5A) including a configuration channel (CC) terminal (CC – Fig. 5A); and an integrated circuit (IC) controller (100A – Fig. 5A) comprising: a VCONN pin (VCONN – Fig. 5A) coupled to the CC terminal (CC – Fig. 5A) of the USB Type-C connector (540A – Fig. 5A); an output terminal (output of 210 – Fig. 3); and an on-chip voltage protection circuit (Fig. 3) coupled between the VCONN pin (204 – Fig. 3) and the output terminal (output of 210 – Fig. 3), wherein the on-chip voltage protection circuit comprises: a switch (310 – Fig. 3) coupled between the VCONN pin (204 – Fig. 3) and the output terminal (output of 210 – Fig. 3); a pump logic (310 – Fig. 3) coupled to a gate of the switch (310 – Fig. 3); a resistor (330 – Fig. 3) coupled between the VCONN pin (204 – Fig. 3) and the gate of the switch (310 – Fig. 3); and a diode clamp (340 – Fig. 3) coupled between the gate of the switch (310 – Fig. 3) and ground (GND – Fig. 3).

With regard to claim 21, the prior art of record, either singularly or in combination, does not disclose or suggest the combination or limitations including “an on-chip voltage protection circuit coupled between the VCONN pin and the output terminal, wherein the on-chip voltage protection circuit comprises: a switch coupled between the VCONN pin and the output terminal; a pump logic coupled to a gate of the switch; a resistor coupled between the VCONN pin and the gate of the switch; and a diode clamp coupled between the gate of the switch and ground.”
Claim(s) 22 – 30 are allowed by dependence on claim 21.

With regard to claim 31, the prior art of record, either singularly or in combination, does not disclose or suggest the combination or limitations including “an on-chip voltage protection circuit coupled between the VCONN pin and the output terminal, wherein the on-chip voltage protection circuit comprises: a switch coupled between the VCONN pin and the output terminal; a pump logic coupled to a gate of the switch; a resistor coupled between the VCONN pin and the gate of the switch; and a diode clamp coupled between the gate of the switch and ground.”
Claim(s) 32 – 40 are allowed by dependence on claim 31.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicolas Bellido whose telephone number is (571) 272 5034.  The examiner can normally be reached on M-F: 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272 2391.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217 9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786 9199 (IN USA OR CANADA) or (571) 272 1000.

/N.B./Examiner, Art Unit 2836
							/JARED FUREMAN/                                                                                 Supervisory Patent Examiner, Art Unit 2836